Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1, 5-18 are pending in the current application.
2.	This application claims benefit of 62/713,741 08/02/2018. 
Request for Continued Examination
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 16, 2021 has been entered.
Claim Rejections/Objections Maintained/ New Grounds of Rejection
4.	The rejection of claims 1, 5-13 under 35 U.S.C. 103(a) as being unpatentable over Ulla Hansen US 20170107227 A1 in view of Wislicenus AND Marc Hansen US 20130158035 A1 is maintained.  Applicant's arguments filed July 16, 2021 have been fully considered but they are not persuasive. Applicant’s representative argues that some of the Marc Hansen ‘035 compounds were not active, explaining that a value of <5 is “inactive” and that since some of the compounds are inactive there would be no motivation to modify the Marc Hansen ‘035 compounds.   Marc Hansen ‘035 is not the primary reference.  Ulla Hansen ‘227 is the primary reference that is being modified.   As explained by the applicant’s representative in the response of June 14, 2021 at page 8 ¶ 1 the “methylenedioxy compound, i.e., 83 was inactive (Assay value < 5). In contrast, the ethylenedioxy compound, i.e., 14 was active (Assay value 8.8). These compounds have the same substituents on 3 and 5-CH3 and only differ from each other in the linkage connecting the W1 and W2 groups.”  Upon moving from a methylenedioxy compound to an ethylenedioxy the expectation is an improvement in the assay value. Not only are similar properties differing in degree expected,  there is an expectation of improvement in the assay value as so clearly articulated by applicants’ representative.  Applicant’s representative articulates an advantage produced by making the homolog and this is the motivation of the best kind. MPEP 2144 “The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”
	Applicants’ representative entire discussion on substitution pattern on page 8 focuses upon the secondary reference Marc Hansen US ‘035 A1 to argue that 2,4-disubstitution is taught away from, however as shown in the primary reference Ulla Hansen US ’227 A1, 2,4 substitution was preferred. The rejection discusses the preference given to this substitution pattern. These are the substituents claimed. Some of these compounds were promising biologically as discussed in Table 8. According to the argument at page 6 last sentence, “there was no reason to expect that such compounds can inhibit LSF”, however this is precisely the activity shown by Ulla Hansen ‘227.  The tile of Ulla Hansen ‘227 is “INHIBITORS OF LATE SV40 FACTOR (LSF) AS CANCER CHEMOTHERAPEUTICS”.  There is a large amount of experimental data relating to inhibition of SV40 (LSF).
In response to applicant's argument that the claimed compounds have improved properties over the prior art, it is noted that the features upon which applicant relies (i.e., the compound of claim 14) are not limitations of the rejected claims.   Claim 14 is not rejected on this ground.  
	The rejection of claim(s) 1, 5-14 under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Marc Hansen US 20130158035 A1 is maintained. Applicant's arguments filed July 14, 2021 have been fully considered but they are not persuasive.  Applicant argues that the examiner has failed to address the applicant’s representative’s remarks regarding the size of the genus.  The examiner has addressed this argument in the Non-final rejection of December 30, 2020 page 4 ¶ 2 lines 4-12 and again in the Final rejection of April 16, 2021 at page 3  ¶ 2.   With regard to the points of attachment, as discussed in paragraph [0051] in Marc Hansen specifically lists the 2,4 compounds as does paragraph [0052], and the claimed genus is a 2,4 substituted genus.  Some of the groups are semi-generic, but a number of the groups are not, hydroxyl, CF3, OCF3, nitro, and NH2 are single groups and the rest are very simple groups, such as halogen, alkyl and alkoxy.  The substituents are essentially the same, there is no modification.  A number of the working example compounds have an ortho or 2-position alkoxy group.   According to the arguments, “it is not conceivable that one of ordinary skill in the art could
envisage each and every single alkyl group.” (Remarks of July 16, 2021 page 7).  Every single alkyl group has been conceived but described as early as 1931 at least to 20 carbons.  Henry R. Henze and Charles M. Blair "THE NUMBER OF STRUCTURALLY ISOMERIC ALCOHOLS OF THE METHANOL SERIES" Journal of the American Chemical Society 1931, 3042 described 
The term "alkyl" refers to a saturated, branched or straight-chained or cyclic hydrocarbon radical (group) having at least one carbon atom including,  but not limited to, saturated C1-C6 such as: methyl, ethyl, 1-propyl  and 2-propyl, 1-butyl, 2-butyl, 2-methyl-1-propyl, 1,1-dimethylethyl, 1-pentyl,  2-pentyl, 3-pentyl, 2-methyl-1-butyl, 3-methyl-1-butyl, 2,2-dimethylpropyl,  1-hexyl, 2-hexyl, 3-hexyl, 2-methyl-1-pentyl, 3-methyl-1-pentyl,  4-methyl-1-pentyl, 3,3-dimethyl-1-butyl, 3,3-dimethyl-2-butyl, 2-ethyl-1-butyl  and the like.

Hansen has listed every C1-C6 alkyl groups.  The Hansen“C1-C6 alkyl” description is exactly the same words used in claim 1.  Paragraph 23 defines alkoxy in a similar manner and a similar analysis could be made.
There is a further argument that compounds with 2,4 substituents are inactive having assay values indicating that they are inactive.  At least the compound example 5 with 2,4 substitution 
Applicant insists that the examiner is bound to construct a “lead compound” in order to establish chemical obviousness, however MPEP 2143 B cautions against such a rigid approach. “It should be noted that the lead compound cases do not stand for the proposition that identification of a single lead compound is necessary in every obviousness rejection of a chemical compound. For example, one might envision a suggestion in the prior art to formulate a compound having certain structurally defined moieties, or moieties with certain properties. If a person of ordinary skill would have known how to synthesize such a compound, and the structural and/or functional result could reasonably have been predicted, then a prima facie case of obviousness of the claimed chemical compound might exist even without identification a particular lead compound.” The facts here do not align with the cases cited such as Takeda v. Alphapharm. In Takeda the infringer, Alphapharm, chose to present an invalidity argument based on an obviousness rationale based solely on selection of a single lead compound for modification. The compound Alphapharm “selected” as prior art was toxic, which is obviously a good reason not to choose the compound.  The patented Takeda compound also had unexpected properties.   There are no secondary considerations like unexpected results presented here and the claims are generic and very broad. 
The double patenting rejection of claims 1, 5-13 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,802,948 and over claims 1-14 of U.S. Patent No. 9,815,845 both in view of Wislicenus are maintained. Applicant's arguments filed July 16, 2021 have been fully considered but they are not persuasive.   
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ulla Hansen US 20170107227 A1  in view of Wislicenus, J. “Adolph Strecker’s Short Textbook of Organic Chemistry” 1881, Spottiswoode: London, pages 38-39 and Marc Hansen US 20130158035 A1.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A)	Determining the scope and contents of the prior art:  
Ulla Hansen ‘227 teaches the methylenedioxy alkyl homologs of the instantly claimed compounds on page 23 as Formula III’:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

This genus is supported by a number of example compounds including, 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Some of these compounds were promising as discussed in Table 8. The compound FQI-34 

    PNG
    media_image8.png
    260
    307
    media_image8.png
    Greyscale

differs from the compound in claim 14 by a methylene group. Ulla Hansen’s compounds were shown to inhibit LSF. According to the abstract the compounds “inhibit transcription factor Late SV40 Factor (LSF) for treatment of cancer, e.g., HCC.”  The specific compounds discussed above are said to be LSF inhibitors on page 28 paragraph [0248].
B)	Ascertaining the differences between the prior art and the claims at issue.

C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  Someone preparing these compounds would be trained in organic chemistry and would recognize the very close structural similarity and would expect them to have similar properties.  One of ordinary skill would be motivated to make the compounds of the invention because he or she would expect the compounds to have similar properties.  Analogs differing only in a single methylene, have been held to be prima facie obvious requiring no secondary teaching, see In re Coes, Jr. (CCPA 1949) 173 F2d 1012, 81 USPQ 369. In re Shetty, 195 USPQ 753, In re Wilder, 195 USPQ 426, and Ex parte Greshem, 121 USPQ 422 all feature a compound with a two carbon link rejected over a compound with a one carbon link.  Similarly In re Chupp, 2 USPQ 2nd 1437 and In re Coes, 81,USPQ 369 have a one-carbon link unpatentable over a two-carbon link.  Ex parte Ruddy, 121 USPQ 427 has a three-carbon link unpatentable over a one-carbon link.  Ex parte Nathan, 121 USPQ 347 found the insertion of an ethylene linkage obvious.  The variation was per se obvious in all these cases and did not require a specific teaching.  However the examiner submits Wislicenus to show that homologs have long been known to exhibit similar properties, as evidenced by page 38 of Wislicenus:
 HOMOLOGY AND HOMOLOGOUS SERIES,

48. In opposition to the remarkable differences between organic bodies of like molecular formulae, is the fact that bodies of different molecular composition frequently exhibit great similarity in all their chemical and physical properties. The compounds in which these analogies are most marked are those whose formulae differ by CH2, or a whole multiple thereof, nCH2, and whose molecular weights differ therefore by ± 14n.…This analogy of structure is especially shown in the fact that like reagents produce like changes, and further that the resulting products of such changes agree in properties, but differ in composition by CH2. Such bodies are termed homologous compounds. They form members of a natural family of bodies which can be arranged according to their increasing contents of carbon. The similarity of physical properties between the members of a 

As further evidence that homologs would work in the same or similar manner in this group of compounds, Marc Hansen ‘035 shows that the two homologous groups of compounds the methylenedioxy or ethylenedioxy compounds work about the same in a cancer cell assays in Tables 1 and Table 2 on pages 6-8.  The Figure Ia and Ib on page 4 show the general formula of the two groups.  As explained by the applicant’s representative in the response of June 14, 2021 at page 8 ¶ 1 the “methylenedioxy compound, i.e., 83 was inactive (Assay value < 5). In contrast, the ethylenedioxy compound, i.e., 14 was active (Assay value 8.8). These compounds have the same substituents on the phenyl, i.e., 2-CH3 and 5-CH3 and only differ from each other in the linkage connecting the W1 and W2 groups.”  This is possibly the best head to head comparison.  Upon moving from a methylenedioxy compound to an ethylenedioxy the expectation is not just maintenance of the activity but an improvement in the activity.  In fact it is clear that the best compounds have an ethylene group (Table 1 entries 1, 3, 5-12, 14-21, 23-25, 32).  The best compounds 24 and 25 gave 100 values and both are ethylene (W1).  In every case the ethylene compound was superior.  Not only are similar properties differing in degree expected, there is an expectation of improvement as articulated by applicants’ representative.  This is an advantage produced by making the homolog and is the motivation of the best kind. MPEP 2144 “The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections – 35 USC § 102/ 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1, 5-14 is/are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Marc Hansen US 20130158035 A1.  Marc Hansen teaches compounds including but not limited to those in Table 1 on page 6 and Table 2 on page 7 where W1 and W2 are O,  and Z is ethylene.  These include compound 3, 15, 16, 23, 46, 56, 63, where n is 2, R1 is an aryl with OR3A, R3A is methyl, and the phenyl is further substituted with alkoxy, and alkyl. According to page 8, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
.
The claims reference the substituents on the phenyl ring as ortho and para or 2-position and 4-position, which are relative terms and there is no clear distinction that the 1-position is the point of attachment to formula I, except in claim 8.
Marc Hansen also teaches a very concise genus encompassing those species at claim 4 on page 26:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

This genus is very small and where one R is alkoxy and another is dialkyl amino the compound of claim 14 is taught.  Since the prior art genus is very small all the species subsumed by this narrow genus are described and anticipate the instant claims,  See In re Schaumann (CCPA 1978) 572 F2d 312, 197 USPQ 5; In re Petering (CCPA 1962) 301 F2d 676, 133 USPQ 275; Ex parte Broadbent (POBA 1965) 150 USPQ 468; Ex parte Schaefer (POBA 1964) 148 USPQ 160.  If this interpretation is not seen, it is nonetheless obvious to choose any of these substituents from such a finite list since similar properties are expected given the large unchanging structural nucleus.  The experienced medicinal chemist would be motivated to prepare these analogs based on the expectation that such close analogues would have similar properties and upon the routine nature of such position isomer experimentation in the art of medicinal chemistry.  It would be routine for the chemist to prepare analogs in order to increase potency and to establish better patent 

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

Similarly paragraph [0054] describes these compounds:

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

The limitation “compound inhibits Late Simian Virus 40 Factor (LSF)”, is not limiting because the claim describes a structurally complete invention and the functional language only refers to properties of that structure.  A claim may recite features of a compound functionally, but the patentability of the compound depends upon the claimed structure, not the use or purpose of that structure.  To limit a compound the functional language must result in a structural difference in the claimed compound.   This would require a chemical or nuclear change to atoms of the claimed compound.  None of the recited language alters the number of protons in the nucleus of any atom nor adds or removes any atoms from the structure, and the structure is unchanged.  Since the language does not structurally limit or affect the compound structure and only states an intended use or purpose of the invention, the language is not limiting.  Accordingly, the claim terms do not impart any structural change and therefore have no patentable weight since the .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
7.	Claims 1, 5-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,802,948 in view of Wislicenus, J. “Adolph Strecker’s Short Textbook of Organic Chemistry” 1881, Spottiswoode: London, pages 38-39.   Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘948 patent are drawn to the related generic structure in claims 1-4 and alkyl homologs of the Hansen compounds.  Alkyl homologs are obviousness type double patenting for the reasons as set forth above in the 103 rejection over Hansen in view of Wislicenus.
8.	Claims 1, 5-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,815,845 in view of Wislicenus, J. “Adolph Strecker’s Short Textbook of Organic Chemistry” 1881, Spottiswoode: London, pages 38-39. Although the claims at issue are not identical, they are not patentably distinct from each other the claims of the ‘845 patent are drawn to the related generic structure in claims 1-4 and alkyl homologs of the Hansen compounds.  Alkyl homologs are obviousness type double patenting for the reasons as set forth above in the 103 rejection over Hansen in view of Wislicenus.
Conclusion
9.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/            Primary Examiner, Art Unit 1625